DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on August 7, 2020 in which claims 21-40 are pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 21, 24-30, 32, 33, 36-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramanujam (US 2015/0339928).
 	In regard to claim 21, Ramanujam discloses a transport facilitation system comprising:
one or more processors (see at least [0022], [0064], [0093]) and
one or more memories (see at least [0030], [0093], and Fig. 6) storing instructions that, when executed by the one or more processors, cause the transport facilitation system to perform operations comprising:

(see at least abstract, [0014], Figs. 1, 5-7);
accessing a profile for a user associated with the request, the profile indicating one or more preferences for the user (see at least [0067]);
selecting a service vehicle to service the request (see at least Figs. 1, 3, 5-7 and [0014], [0015]);
determining a seat assignment within the service vehicle for the user based at least in part on the profile (see at least [0067]);
selecting a route for the service vehicle to travel to the pick-up location based at least in part on the seat assignment of the user (see at least [0022], [0034], [0039], [0069], [0081]); and
transmiting one or more route commands to the service vehicle, the one or more route commands indicating the route for the service vehicle to travel to the pick-up location (see at least [0069], [00670], and Fig. 6).

In regard to claim 24, Ramanujam discloses wherein the operations further comprise communicating data indicative of the seat assignment to the computing device prior to the service vehicle arriving at the pick-up location (see at least [0067].

In regard to claim 25, Ramanujam discloses wherein the service vehicle comprises an autonomous vehicle (130) (see at least Fig. 1).

In regard to claim 26, Ramanujam discloses determining a configuration of a seat associated with the seat assignment based at least in part on the profile (see at least [0067]).

In regard to claim 27, Ramanujam discloses wherein the configuration of the seat comprises one or more parameters associated with the seat, wherein the one or more parameters comprise at least one of a seat position, a seat temperature, an air temperature, a display on a display screen, a language preference, a music preference, or a interior lighting condition (see at least [0067]).

In regard to claim 28, Ramanujam discloses wherein the service vehicle is configured to adjust an interior of the service vehicle based at least in part on the configuration (see at least [0067]).

In regard to claim 29, Ramanujam discloses wherein adjustment of the interior of the service vehicle comprises adjusting a seat based at least in part on the configuration.

In regard to claim 30, Ramanujam discloses wherein the profile is indicative of a seating preference of the user. (see at least [0067])

In regard to claim 32, Ramanujam discloses wherein the request for transportation 1s indicative of a vehicle type (see at least [0054], [0055], [0014]).
Claims 33, 36-38 and 40 recite substantially the same limitations as claims 21, 24-27.   As such, claims 33, 36-38 and 40 are rejected for substantially the same reasons given for claims 21, 24-27 above and are incorporated herein.

In regard to claim 39, Ramanujam discloses wherein the vehicle is associated with a plurality of transportation invitations, the vehicle providing pooled transportation associated with a plurality users (see at least [0073]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928) in view of Penilla et al. (U.S. Patent No. 9,171,268).
In regard to claim 31, Ramanujam meets the limitations of claim 30 but does not specifically disclose wherein the seating preference of the user is learned over time.
Penilla et al. discloses the above limitation (see at least col. 16 lines 13-24).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramanujam with the disclosure of Penilla et al. because such modification would improve the navigation method by adding further functionality.

Allowable Subject Matter
7.	Claims 22, 23, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Chadwick et al. (US 2015/0081362) defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661